third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b05 ------------- postf-103278-12 uilc date date to ------------------------ -------------------------------------------------- large business international from ------------------ --------------------------------------------- office of the associate chief_counsel corporate subject bankruptcy related issues legend holdco successor sub sub business state a date date date date ---------------------------------- ------------------------------------- -------------------------------------- --------------------------------------------------- ------------------------------------------------------- ------------- ---------------------- ------------------- ----------------- ---------------------- postf-103278-12 year year year a b c d e f g ------- ------- ------- ----------------- ---------------- ----------------- ---- ---- ------------------ ------------------ this is a written response to your request for chief_counsel_advice dated date this supersedes our prior advice dated date i issue sec_1 whether the taxpayer successor must recognize cancellation_of_indebtedness_income as a result of certain of its insurance subsidiaries participating in a stock for debt exchange in state insolvency proceedings whether successor is entitled to an additional deduction in year above the amount it previously treated as unpaid_losses under sec_832 of the internal_revenue_code whether successor is required to reduce its unpaid_losses by the amount of unpaid_losses allocable to losses paid during the year if successor is required reduce its unpaid_losses does successor have to recognize the adjustment as cancellation of indebtedness under sec_108 whether successor is entitled to a deduction for interest assigned to the deficiency and latent deficiency claims when the ultimate value of the paid losses pursuant to the stock for debt exchange is insufficient to pay an interest amount ii recommendation postf-103278-12 successor does not have to recognize cancellation_of_indebtedness_income under sec_108 to the extent sub and sub were insolvent on the date of discharge_of_indebtedness with respect to the latent deficiency claims determined in year successor is not entitled to an additional deduction for unpaid_losses of the amount above which it previously treated as unpaid_losses successor is required under sec_832 to reduce its unpaid_losses by the amount of unpaid_losses allocable to losses paid during the year successor should reduce its unpaid_losses by the amount of unpaid_losses allocable to the deficiency and latent deficiency claims paid during year because those claims were not outstanding at the end of year and those claims were paid in stock with a fair_market_value less than the amount of unpaid_losses for such claims although successor is required to reduce its unpaid_losses under sec_832 to reflect the payment of the of the deficiency and latent deficiency claims under sec_108 as applicable to successor successor does not have to recognize this reduction successor is not entitled to a deduction for interest assigned to the deficiency and latent deficiency claims when the value of the stock used to satisfy such claims pursuant to the stock for debt exchange is insufficient to pay an interest amount iii facts holdco a holding_company was engaged in business through its subsidiaries including sub and sub in year sub and sub became insolvent and were placed in conservatorship under the control of the state a commissioner on date holdco was forced into federal bankruptcy in coordination with federal bankruptcy court proceedings and the state a regulators the holdco group established a framework for the restructuring of insolvent sub and sub the reorganization rehabilitation and restructuring agreement the agreement on date the superior court of state a approved the final order of rehabilitation and on date the federal bankruptcy court confirmed a joint plan_of_reorganization including in both cases the agreement pursuant to the agreement sub and sub issued new common_stock and transferred substantially_all of their assets to newly created trusts with the state receiver as trustee the trustee was to pay all debts of each entity to the extent of available assets and satisfy the remaining claims with the newly issued stock as part of the postf-103278-12 agreement holdco would issue new common_stock to the trustee which would be exchanged for the newly issued sub and sub common_stock under the trust arrangement any creditor of the insurance entities was deemed to have exchanged its claim for interests in holdco common_stock on date holdco issued stock to the commissioner on behalf of holders of deficiency claims claim holders however did not actually receive stock in holdco until year at which point the sub and sub claimants received the common_stock of holdco’s successor successor prior to year sub and sub established unpaid loss_reserves for the amount of the deficiency and latent deficiency claims in year the superior court of state a approved the final valuation and proposed distribution of shares of successor stock to sub and sub claimants pursuant to the agreement the court found that the value of the latent deficiency claims against the sub trust was dollar_figurea the court found that this was a valid indebtedness from contracts entered into by sub the court further determined that the distribution of shares of successor stock to holders of deficiency and latent deficiency claims was in full satisfaction of the valid indebtedness from contracts of sub the court found that the value of the latent deficiency claims against the sub trust was dollar_figureb in the aggregate and that interest was owed to claimants in the amount of dollar_figurec the court ordered the distribution of successor stock to holders of such claims and declared such distribution to be in full satisfaction of the indebtedness from both contracts and general_creditor claims of sub in year the price of successor stock ranged from approximately dollar_figured to dollar_figuree per share therefore the value of the stock distributed to sub claimants was approximately dollar_figuref and the value of the stock distributed to sub claimants was approximately dollar_figureg the amount owed on the deficiency and latent deficiency claims determined by the superior court of state a for sub and sub satisfied with the stock of successor was significantly greater than the value of the stock distributed in settlement of the claims the amount owed for interest determined by the superior court of state a was likewise significantly greater than the fair_market_value of the stock distributed in settlement of the claims furthermore the value of the stock distributed was significantly less than the established unpaid_losses reported and determined by sub and sub prior to year iv analysis law generally if a debt is satisfied for less than face value the debtor must include the difference in gross_income as cancellation of indebtedness cod income sec_61 exceptions to the general_rule exist if the discharge occurs in a title_11_case or the debtor taxpayer is insolvent sec_108 the taxpayer must reduce tax postf-103278-12 attributes under sec_108 to the extent cod income is excluded under sec_108 in addition if any taxpayer regardless of whether it is bankrupt or insolvent satisfies an indebtedness by issuing stock the amount of cod income will be determined pursuant to sec_108 prior to under sec_108 if a debtor_corporation transferred stock to a creditor in satisfaction of its indebtedness the corporation would be treated as satisfying the indebtedness with an amount of money equal to the fair_market_value of the stock any excess of the amount of the indebtedness over the fair_market_value of the stock would be considered cod income under sec_108 however the excess would not be considered cod income if the debtor was in a title_11_case or an insolvent_debtor to the extent of its insolvency therefore if sec_108 applied a debtor would not recognize cod income regardless of the fair_market_value of the stock transferred in satisfaction of the indebtedness and would not be required to reduce any_tax attributes under sec_108 congress repealed sec_108 in effective for stock transferred after date congress also excepted transfers of stock in satisfaction of any indebtedness if the transfer occurred in a title_11_or_similar_case as defined in sec_368 that was filed on or before date sec_368 defines title_11_or_similar_case as a case under title of the united_states_code or a receivership foreclosure or similar proceeding in a federal or state court sec_108 now governs all stock-for-debt exchanges occurring after date and not pursuant to a title_11_or_similar_case filed on or before date under sec_108 if a debtor_corporation transfers stock in satisfaction of indebtedness it will be treated as satisfying the indebtedness with an amount of money equal to the fair_market_value of the stock transferred any excess will be included in gross_income as cod income sec_832 defines the term losses_incurred as losses_incurred during the taxable_year on insurance contracts computed as losses paid during the year reduced by salvage and reinsurance recovered this amount is then increased by the amount of discounted_unpaid_losses as of the end of the year and decreased by the discounted_unpaid_losses as of the end of the previous taxable_year sec_1_832-4 of the income_tax regulations provides that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses stated in amounts which based upon the facts in each case and the company’s experience with similar cases can be said to represent a fair and reasonable estimate of the amount the company will be required to pay in the year the losses are paid the deduction for losses_incurred is reduced by the reduction in the unpaid loss reserve while a deduction is allowed for the paid losses postf-103278-12 sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness analysis issue information received since date indicates sub and sub were considered discharged from indebtedness in year thus sec_108 rather than sec_108 applies to the stock-for-debt exchange because sub and sub were not in a title_11_case thus they must rely on sec_108 to exclude from income any cancellation_of_indebtedness_income the facts indicate that in year when sub and sub issued common_stock to the trustees on behalf of the claimants they were both insolvent accordingly successor does not have to recognize cancellation_of_indebtedness_income under sec_108 to the extent sub and sub were insolvent on the date of discharge_of_indebtedness even though the fair_market_value of the stock exchanged was less than the face_amount of the debt issue sec_2 and in year the superior court of state a approved the final valuation and proposed distribution of shares of successor stock to sub and sub claimants pursuant to the agreement the court declared such distribution to be in full satisfaction of the indebtedness from both contracts and general_creditor claims of sub importantly the total value of the deficiency and latent deficiency claims determined by the superior court of state a for sub and sub satisfied with the stock of successor was significantly greater than the fair_market_value of the stock distributed in settlement of the claims additionally the fair_market_value of the stock distributed was significantly less than the established unpaid_losses reported and determined by sub and sub prior to year with respect to unpaid_losses successor is not entitled to a deduction for year for additional unpaid_losses with respect to the latent deficiency claims because those claims were not outstanding at the end of the year moreover in light of the of the company’s expectation that it would satisfy these claims with stock worth substantially less than the court determination that determination does not appear to represent a fair and reasonable estimate of the amount successor would actually pay with respect to losses paid successor argues that the amount should be determined by reference to the court’s order setting the total value of the deficiency and latent deficiency claims we disagree in our view for purposes of determining losses_incurred under sec_832 the amount or value of losses paid is the fair_market_value postf-103278-12 of the stock because that amount represents the economic value expended to satisfy those claims accordingly we agree with your conclusion that the additional_amount of loss that was determined in year to be theoretically owed but never payable is neither an unpaid loss nor a paid loss as of the end of the year under sec_832 when a claim - a loss - is paid unpaid_losses are reduced by the amount of the unpaid loss allocable to that claim to the extent the amount of the unpaid loss allocable to the claim exceeds the loss paid the excess reduces losses_incurred for that year ie is an item_of_income a taxpayer which computes taxable_income under sec_832 will generally recognize income to the extent the amount of unpaid_losses outstanding at the end of the preceding year exceed the sum of losses paid during the year plus unpaid_losses outstanding at the end of the year sec_832 see also sec_111 936_f2d_1271 fed cir thus under sec_832 successor would recognize income through a reduction of its otherwise recognized losses_incurred deduction to the extent the ultimate value of its paid losses is less than its unpaid loss_reserves for the deficiency and latent deficiency claims in year issue a taxpayer which computes taxable_income under sec_832 will generally recognize income through a reduction of its otherwise recognized losses_incurred deduction to the extent the amount of unpaid_losses outstanding at the end of the preceding year exceed the sum of losses paid during the year plus unpaid_losses outstanding at the end of the year in this case however successor does not have to recognize the reduction of unpaid_losses in year because of the operation of sec_108 if sub and sub were insolvent on the date of discharge_of_indebtedness which date fell prior to the change in law in issue the amount owed on the claims determined by the superior court of state a for sub and sub satisfied with the stock of successor was significantly greater than the fair_market_value of the stock distributed in settlement of the claims furthermore the amount owed for interest determined by the superior court of state a was likewise significantly greater than the value of the stock distributed in settlement of the claims this interest amount was never payable nor ever paid_by successor because successor transferred stock with a fair_market_value significantly below the dollar amount of the claims satisfied no amount determined as interest by the court even if it were interest on indebtedness for federal tax purposes would ever be payable or paid accordingly successor is not entitled to a deduction for interest assigned to the claims because the value of the stock used to pay such claims in the stock for debt exchange was insufficient to pay an interest amount postf-103278-12 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
